DETAILED ACTION
Election/Restriction
This application contains claims directed to the following patentably distinct species:
Species I, Figure 2A, drawn to an optoelectronic semiconductor device with laser devices, where the electromagnetic radiation emitted via the first cavity mirrors of the laser devices.
Species II, Figure 2B, drawn to another optoelectronic semiconductor device with laser devices, where the electromagnetic radiation emitted via the second cavity mirrors of the laser devices and the first cavity mirror have a smaller reflectivity than the second cavity mirror.  The generated electromagnetic radiation is emitted via the first main surface at the position of the first cavity mirror.
Species III, Figure 7A, drawn to another optoelectronic semiconductor device with a vertical cavity surface emitting laser, the VCSELs include an aperture, as a result, the current flow and consequently carrier injection is confined to the semiconductor material between the elements of the aperture, where  the emitted electromagnetic radiation  is shaped.
The species are independent or distinct because recites distinct characteristics of such species. These three groups are mutually distinct from each other, the mutually distinct subject matter for Species I recites an optoelectronic semiconductor device with laser devices, where the electromagnetic radiation emitted via the first cavity mirrors of the laser devices.  Species II recites another optoelectronic semiconductor device with laser devices, where the electromagnetic radiation emitted via the second cavity mirrors Species III recites another optoelectronic semiconductor device with a vertical cavity surface emitting laser, the VCSEL include an aperture, as a result, the current flow and consequently carrier injection is confined to the semiconductor material between the elements of the aperture, where  the emitted electromagnetic radiation  is shaped.   In addition, these species are not obvious variants of each other based on the current record.

If applicant elects Species I or II, applicant also need to choose one of the Subspecies.  This application contains claims directed to the following patentably distinct subspecies:
Subspecies A, Figure 2C, drawn to a configuration of laser devices, wherein the laser devices are arranged so that the first cavity mirrors are arranged in close spatial relationship, the second cavity mirrors are arranged in close spatial relationship and wherein the laser devices are  arranged along the y direction which is perpendicular to the direction of the laser cavity.
Subspecies B, Figure 2D, drawn to another configuration of laser devices, wherein the laser devices are arranged along the x direction that corresponds to the extension direction of the laser cavity. The first cavity mirrors  may be arranged in close spatial relationship. The distance between the second cavity mirror is larger than the distance between the first cavity mirrors.
Subspecies C, Figures 2E and 4A – 4C, drawn to another configuration of laser devices, wherein one of the laser devices extends along the x direction, whereas the other laser device  extends in the y direction.
	Subspecies D, Figure 4D, drawn to another configuration of laser devices, wherein the laser devices having different first cavity mirrors are rotated by a small angle.
The Subspecies are independent or distinct because recites distinct characteristics of such subspecies. These fourth groups are mutually distinct from each other, the mutually distinct subject matter for Subspecies A recites a configuration of laser devices, wherein the laser devices are arranged so that the first cavity mirrors are arranged in close spatial relationship, the second cavity mirrors are arranged in close spatial relationship and wherein the laser devices are  arranged along the y direction which is perpendicular to the direction of the laser cavity.  Subspecies B recites to another configuration of laser devices, wherein the laser devices are arranged along the x direction that corresponds to the extension direction of the laser cavity. The first cavity mirrors  may be arranged in close spatial relationship. The distance between the second cavity mirror is larger than the distance between the first cavity mirrors.  Subspecies C recites another configuration of laser devices, wherein one of the laser devices extends along the x direction, whereas the other laser device  extends in the y direction.  Subspecies D recites another configuration of laser devices, wherein the laser devices having different first cavity mirrors are rotated by a small angle, e.g. α which may be smaller than 90°.  In addition, these species are not obvious variants of each other based on the current record.


Subspecies A1, Figures 7B and 7C, drawn to an optoelectronic semiconductor device with vertical laser devices, includes a lid and each vertical laser devices include a diffuser.
Subspecies B1, Figures 8A and 8B, drawn to another configuration of an optoelectronic semiconductor device with vertical laser devices, includes a lid, each vertical laser devices include a diffuser and a waveplate, wherein the differently oriented waveplates are combined with differently orientated laser devices.
  Subspecies C1, Figure 9A, drawn to another configuration of an optoelectronic semiconductor device with vertical laser devices, include a lid, each vertical laser devices include a diffuser and each vertical laser device have a different length of the optical resonator.
Subspecies D1, Figure 9B, drawn to another configuration of an optoelectronic semiconductor device with vertical laser devices, include a lid, and each vertical laser device include a diffuser and a waveplate.  The laser devices may further be rotated with respect to each other and each laser devices comprise different waveplates.
Subspecies E1, Figure 10, drawn to another configuration of an optoelectronic semiconductor device with vertical laser devices, include a lid, a diffuser and each vertical laser device include a birefringent plate, where of the birefringent plate rotated with respect to the further birefringent plate of another vertical laser device.
Subspecies F1, Figure 11A, drawn to another configuration of an optoelectronic semiconductor device with vertical laser devices, include a lid, each laser device include a diffuser and an intensity shaping elements, the intensity shaping elements implemented as so-called “batwing diffusers” that direct more energy toward wide angles compared to a central portion.
Subspecies G1, Figures 11B, 12A and 12B, drawn to another configuration of an optoelectronic semiconductor device with vertical laser devices, include a lid, each laser device include a diffuser and an intensity shaping elements, the intensity shaping elements implemented by microlens array. 
The Subspecies are independent or distinct because recites distinct characteristics of such subspecies. These seventh groups are mutually distinct from each other, the mutually distinct subject matter for Subspecies A1 recites an optoelectronic semiconductor device with vertical laser devices, includes a lid and each vertical laser devices include a diffuser.  Subspecies B1 recites another configuration of an optoelectronic semiconductor device with vertical laser devices, includes a lid, each vertical laser devices include a diffuser and a waveplate, wherein the differently oriented waveplates are combined with differently orientated laser devices.  Subspecies C1 recites another configuration of an optoelectronic semiconductor device with vertical laser devices, include a lid, each vertical laser devices include a diffuser and each vertical laser device have a different length of the optical resonator.  Subspecies D1 recites another configuration of an optoelectronic semiconductor device with vertical laser devices, include a lid, and each vertical laser device include a diffuser and a waveplate.  The laser devices may further be rotated with respect to each other and each laser devices Subspecies E1 recites another configuration of an optoelectronic semiconductor device with vertical laser devices, include a lid, a diffuser and each vertical laser device include a birefringent plate, where of the birefringent plate rotated with respect to the further birefringent plate of another vertical laser device.  Subspecies F1 recites another configuration of an optoelectronic semiconductor device with vertical laser devices, include a lid, each laser device include a diffuser and an intensity shaping elements, the intensity shaping elements implemented as so-called “batwing diffusers” that direct more energy toward wide angles compared to a central portion.   Subspecies G1 recites another configuration of an optoelectronic semiconductor device with vertical laser devices, include a lid, each laser device include a diffuser and an intensity shaping elements, the intensity shaping elements implemented by microlens array.   In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims are not generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
(a) The inventions have acquired a separate status in the art in view of their different classification;
(b) The inventions have acquired a separate status in the art due to their recognized divergent subject matter;

(d) The prior art applicable to one invention would not likely be applicable to another invention.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELMA R FORDE whose telephone number is (571)272-1940. The examiner can normally be reached M - TH 7:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun O Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 



       /Delma R Fordé/           Examiner, Art Unit 2828                                                                                                                                                                                             

/TOD T VAN ROY/           Primary Examiner, Art Unit 2828